Citation Nr: 0919780	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for prolapse of the antral 
mucosa (digestive disorder), currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to April 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veteran Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

The Board previously remanded this claim for further 
development in September 2008.


FINDINGS OF FACT

The Veteran's service connected digestive disorder is not 
productive of impairment of heath manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
Veteran's service connected digestive disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist upon receipt of a claim for benefits.  A letter dated 
in November 2008 from the RO provided the Veteran with an 
explanation of the type of evidence necessary to establish an 
increased rating, what evidence was to be provided by him, 
what evidence the VA would attempt to obtain on his behalf, 
and requested the Veteran furnish any dates he was under VA 
or private treatment.  As required by Vazquez-Flores v. Peak, 
22 Vet. App. 37 (2008), this letter also explained that to 
establish an increased evaluation, the evidence must 
demonstrate a greater level of disability than previously 
assessed, and included the specific rating criteria relevant 
to the Veteran's increased rating claim.  Additionally, the 
November 2008 letter indicated that these findings could be 
supported by statements from the Veteran's doctor containing 
the physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of the examinations 
and tests.  This November 2008 letter provided the Veteran 
sufficient information regarding what evidence is considered 
in assigning a disability rating.  

Although all the information contained in this November 2008 
letter was not provided prior to the October 2005 rating 
decision on appeal, the Board finds that this did not result 
in any prejudice to the Veteran.  Importantly, after 
supplying the November 2008 letter to the Veteran, the RO 
reajudicated his claim and provided him an opportunity to 
supply additional evidence to support his claim (which he 
did).  Likewise, the Veteran has been represented in his 
claim by a service organization throughout the pendency of 
his claim.  Thus, VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed, and any error in the manner or timing of the notice 
provided is harmless.   

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded a VA examination, his VA and service treatment 
records have been obtained, and he has not requested a 
hearing concerning this claim.  The Veteran has not indicated 
there are any relevant private treatment records that VA 
should obtain, and the Board is unaware of any other relevant 
evidence that is not of record.  Additionally, the AMC/RO has 
fully complied with the September 2008 Board remand of this 
claim.  Significantly, in a statement received in April 2009, 
he specifically indicated that he had no further evidence to 
submit.  Based on these facts, the Board finds all reasonable 
efforts were made by the VA to obtain evidence necessary to 
establish an increased rating, so the VA has no outstanding 
duty to provide further assistance to the Veteran with the 
development of evidence.

The Veteran seeks an increased disability rating for his 
service connected digestive disorder.  The RO granted service 
connection for this disorder in a July 1972 rating action and 
assigned a noncompensable evaluation.  In May 2005, the 
Veteran filed new claim seeking an increased rating for his 
digestive disorder.  In an October 2005 rating action, the RO 
continued the non-compensable rating assigned to the 
Veteran's digestive disorder and the Veteran filed a timely 
appeal to this decision.  In September 2008, the Board 
remanded the Veteran's claim to the AMC/RO, which in a March 
2009 rating action (issued after complying with the remand) 
assigned a 20 percent disability rating for the Veteran's 
digestive disorder, pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7305, effective the date of the current claim.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service connected disability 
affects his ability to function under the ordinary conditions 
of life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  38 C.F.R. § 4.1.  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when reviewing 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

As noted above, the Veteran's claim was evaluated by analogy 
under Diagnostic Code 7305.  A 60 percent rating is warranted 
under this Diagnostic Code where the digestive disorder 
causes severe pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
appropriate where symptoms are moderately severe, that is 
less that severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times a 
year.  Under Diagnostic Code 7305, a 20 percent rating 
requires moderate recurring episodes of severe symptoms two-
or-three times a year averaging 10 days in duration at least 
four or more times a year, or with continuous moderate 
manifestations.  As indicated in Note 2 of Diagnostic Code 
7354, an "incapacitating episode" is a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 
7354, Note 2. 

The Veteran was afforded a VA examination in December 2004.  
He stated that he had twice monthly abdominal cramping that 
was relieved with bowel movements and that left him with 
residual abdominal tenderness.  He did not report vomiting, 
melena, or circulatory disturbance.  The objective 
examination found present abdominal sounds, with no 
tenderness.  He was overweight, with no signs of anemia.  The 
diagnosis was prolapse of the antral mucosa.

VA outpatient treatment records show no complaints concerning 
his stomach.  Private records developed between 1991 and 2005 
also reflect no treatment for digestive problems.

A May 2007 VA treatment record noted the Veteran had stomach 
pain and "presion sensation."  The onset of these general 
symptoms was one month prior to this visit, but he also 
reported experiencing black stool two weeks prior to this 
visit.  At this time, the Veteran's weight was 217 lbs and 
there was no indication of any diagnosis of anemia.  After 
examination, the medical professional sought to rule out 
gastritis but gave no definite diagnosis.

The Veteran was afforded a VA examination in December 2008.  
At this time, his weight was noted as 218 lbs and the 
examiner specifically indicated there were no signs of 
significant weight loss, malnutrition, or anemia.  A physical 
examination of the Veteran revealed abdominal tenderness, 
with mild tenderness over the epigastric area.  The Veteran 
indicated having no history of diarrhea, vomiting, or 
episodes of hematemesis of melena; however, he did indicate 
weekly nausea symptoms.  Based on the Veteran's account of 
his disorder, review of the medical evidence and current 
examination findings, the examiner diagnosed the Veteran with 
"mild" chronic gastritis associated with prolapse of the 
antral mucosa.  The examiner also indicated that the 
Veteran's symptoms recurred "at a frequency of more than 
twice a year."  

Based on this evidence, the Veteran fails to meet the 
criteria for a 40 percent disability rating for a digestive 
disorder.  The medical evidence of record fails to indicate, 
and the report of the December 2008 VA examination explicitly 
rules out, impairment of health manifested by anemia and 
weight loss.  Additionally, there is no competent medical 
evidence of record indicating the Veteran experienced any 
incapacitating episodes, let alone episodes averaging 10 days 
or more at least four times a year.  

Though the December 2008 VA examination diagnosed the Veteran 
with clinical chronic gastritis, a rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7307 would not entitle the Veteran 
to an increased disability rating.  A 30 percent rating is 
warranted under Diagnostic Code 7307 for chronic hypertrophic 
gastritis, with small eroded or ulcerated areas and symptoms.  
The medical evidence of record fails to indicate that the 
Veteran has any eroded or ulcerated areas or symptoms.  
Moreover, Diagnostic Code 7307 indicates that gastritis that 
results from a complication of another disease should be 
rated under the diagnostic code for that disease.  In this 
case, the December 2008 examination opinion specifically 
indicates the Veteran's gastritis is associated with prolapse 
of the antral mucosa.  Consequently, a disability rating is 
not warranted under Diagnostic 7307.  

A 20 percent under Diagnostic Code 7305, most closely matches 
the disability picture of the Veteran's digestive disorder.  
As the Veteran denies any diarrhea or vomiting and 
experiences weekly bouts of nausea, the Veteran's symptoms 
are best characterized as continuous moderate manifestations 
of his digestive disorder.  Additionally, the VA examiner 
specifically indicated the Veteran experienced these "mild" 
symptoms more than twice a year and specifically indicated 
the Veteran had no malnutrition/weight loss or a diagnosis of 
anemia.  Based on this evidence, a 20 percent rating for the 
Veteran's digestive disorder is most appropriate.   

In reaching this decision, the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  The Board acknowledges the 
Veteran's disability may impact his employment, as noted in 
his December 2008 VA examination.  However, there is no 
showing of frequent periods of hospitalizations and any 
interference with the Veteran's employment is contemplated by 
the rating assigned.  Therefore, referral under 38 C.F.R. 
§ 3.321 to the Under Secretary for Benefits, or Director of 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  Additionally, the Board 
notes that the Veteran's disorder does not appear to have 
changed significantly as to warrant a staged rating; and that 
the preponderance of the evidence is against such a claim.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).


ORDER

An increased rating for prolapse of the antral mucosa, 
currently rated at 20 percent, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


